UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ecember 31,2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO SECTOR 10, Inc. (Exact name of small business issuer as specified in its charter) Delaware 000-24370 33-0565710 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 14553 South 790 West Bluffdale, Utah 84065 (Address of principal executive offices, including zip code) Issuer’s telephone number, including area code: (206) 853-4866 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x As of February 16, 2010 the issuer had 39,432,243shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): YesoNo x 1 TABLE OF CONTENTS Sector 10, Inc. Part I. Financial Information Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheetsas of December 31, 2009 (Unaudited) andMarch 31, 2009 (Audited) 3 Unaudited Consolidated Statements of Operations for the nine months ended December 31, 2009 and 2008 and for the period from inception, September 16, 2002 to December 31, 2009 5 Unaudited Consolidated Statements of Operations for the three months ended December 31, 2009 and 2008. 6 Unaudited Consolidated Statement of Changes in Shareholders’ Equity (Deficit) for the period March 31, 2009 to December 31, 2009 7 Unaudited Consolidated Statements of Cash Flows for the nine months ended December 31, 2009 and 2008 and for the period from inception, September 16, 2002, to December 31, 2009. 10 Notes to the Unaudited Consolidated Financial Statements 11 Item 2. Management’s Discussion and Analysis or Plan of Operation 23 Item 3. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 33 2 Part IFINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Sector 10, Inc. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, 2009 March 31, 2009 ASSETS (Unaudited) (Audited) Current assets: Cash $ 4,340 $ 35,016 Accounts receivable - 2,000 Inventory 18,409 18,409 Prepaid assets - 37,291 Total current assets 22,749 92,716 Fixed Assets: Furniture 9,182 9,182 Computers 13,068 13,068 Total fixed asset cost 22,250 22,250 Less: accumulated depreciation (9,048 ) (5,710 ) Net fixed assets 13,202 16,540 Other assets: Deposits - 10,000 Deferred expense 1,467,000 - Network acquisition/development costs 1,147,995 1,147,995 Total other assets 2,614,995 1,157,995 Total assets $ 2,650,946 $ 1,267,251 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Sector 10, Inc. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS December 31, 2009 March 31, 2009 LIABILITIES AND SHAREHOLDERS' EQUITY (Unaudited) (Audited) Current liabilities: Accounts payable and accrued liabilities $ 682,518 $ 400,152 Deferred revenue - 18,500 Note payable- short term 387,833 451,000 Note payable –officer / shareholder 6,050 38,754 Total current liabilities 1,076,401 908,406 Longterm liabilities: Note payable 483,000 - Total long term liabilities 483,000 - Total liabilities 1,559,401 908,406 Shareholders' equity: Preferred shares - $0.001 par value; 1,000,000 authorized, no shares issued or outstanding C Common shares - $0.001 par value; 199,000,000 authorized; 39,432,243 and 10,143,530 shares issued and outstanding, respectively 39,432 10,144 Additional paid- in-capital 2,887,810 1,009,008 Deficit accumulated during the development stage (1,835,697 ) (660,307 ) Total shareholders' equity 1,091,545 358,845 Total liabilities and shareholders' equity $ 2,650,946 $ 1,267,251 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Sector 10, Inc. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Nine Months Ended December 31, 2009 and 2008 and for the Period From Inception, September 16, 2002 to December 31, 2009 Nine Months Ended Inception to December 31, December 31, December 31, 2009 2008 2009 Sales $ - $ 31,000 $ 18,500 Cost of Sales - (23,800 ) (18,032 ) Gross Profit - 7,200 468 Expenses: General and administrative 1,136,697 491,657 2,282,212 Depreciation 3,338 3,337 9,048 Total expenses 1,140,035 494,994 2,291,260 Income (loss) from operations (1,140,035 ) (487,794 ) (2,290,792 ) Interest expense (35,355 ) (13,707 ) (62,105 ) Other income: debt restructuring - 517,200 517,200 Net Income (loss) before income taxes (1,175,390 ) 15,699 (1,835,697 ) Provision for income taxes - - - Net Income (loss) after income taxes $ (1,175,390 ) $ 15,699 $ (1,835,697 ) Weighted Average Shares Outstanding – basic and diluted 16,541,740 9,166,116 Basic and diluted income (loss) per share Continuing Operations $ (0.07 ) $ 0.00 Net Income (Loss) $ (0.07 ) $ 0.00 The accompanying notes are an integral part of these unaudited consolidated financial statements 5 Sector 10, Inc. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended December 31, 2009 and 2008 Three Months Ended December 31, December 31, 2009 2008 Sales $ - $ 25,000 Cost of Sales - (20,000 ) Gross Profit - 5,000 Expenses: General and administrative 414,283 120,921 Depreciation 1,113 1,112 Total expenses 415,396 122,033 Income (loss) from operations (415,396 ) (117,033 ) Interest expense (14,875 ) (5,865 ) Other income: debt restructuring - - Net Income (loss) before income taxes (430,271 ) (122,898 ) Provision for income taxes - - Net Income (loss) after income taxes $ (430,271 ) $ (122,898 ) Weighted Average Shares Outstanding – basic and diluted 27,128,637 9,417,442 Basic and diluted income (loss) per share Continuing Operations $ (0.02 ) $ (0.01 ) Net Loss $ (0.02 ) $ (0.01 ) The accompanying notes are an integral part of these unaudited consolidated financial statements 6 Sector 10, Inc. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) Deficit Accumulated Additional During the Common Stock Paid-In Development Shares Amount Capital Stage Balance at March 31, 2009 10,143,530 $ 10,144 $ 1,009,008 $ (660,307 ) Issue shares on April 8, 2009 @$.30 per share to John Gargett for Director Fees (unaudited) 50,000 50 14,950 - Issue shares on April 22, 2009 to Layne Davis @$.20 per share for Product Design (unaudited) 27,500 28 5,472 - Issue shares on April 24, 2009 to QualityStocks, LLC @$.30 per share for Investor Relations (unaudited) 37,500 37 11,213 - Issue shares on April 24, 2009 to Illuminated Financial @$.20 per share for Investor Relations (unaudited) 25,000 25 4,975 - Issue shares to John Gargett on May 8, 2009 @$.10 per share per employment contract (unaudited) 50,000 50 4,950 - Issue shares to Patrick Love on May 15, 2009 @$.20 per share per employment contract (unaudited) 10,000 10 1,990 - Issue Shares on May 19, 2009 as a result of Reverse stock split (unaudited) 43 - - - Issue shares to John Gargett on July 13, 2009 @$.27 per share per employment contract due at July 1, 2009 (unaudited) 50,000 50 13,450 - Issue shares to Patrick Love on July 13, 2009 @$.27 per share per employment contract due at July 1, 2009 (unaudited) 10,000 10 2,690 - Issue shares to John McCloskey, Jr on September 24, 2009 @$.135 per share for Board of Advisor Fees due on July 14, 2009 (unaudited) 25,000 25 3,350 - Issue shares to Hugh Cholmondeley on September 24, 2009 @$.135 per share for Board of Advisor Fees due on July 14, 2009 (unaudited) 25,000 25 3,350 - Issue shares to Pericles DeAvila on September 28, 2009 based on May 1, 2009 authorization @$.10 per share for prior year accrued services and current year board services. (unaudited) 550,000 550 54,450 - Issue shares to Laurence A. Madison on September 28, 2009 based on May 1, 2009 authorization @$.10 per share for prior year accrued services and current year board services. (unaudited) 400,000 400 39,600 - 7 Sector 10, Inc. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) Deficit Accumulated Additional During the Common Stock Paid-In Development Shares Amount Capital Stage Issue shares to Alan Rouleau on September 28, 2009 based on May 1, 2009 authorization @$.10 per share for prior year accrued services and current year board services. (unaudited) 100,000 100 9,900 - Issue shares to John Ketcham on September 28, 2009 @$.11 per share for R&D services (unaudited) 5,000 5 545 - Issue shares to Patrick Madison on September 28, 2009@$.11 per share for short term investment (unaudited) 15,000 15 1,635 - Issue shares to Sector 10 Holdings, Inc. on September 30, 2009 @$.30 per share to reimburse stock transferred to Illuminated Financial on behalf of Company.Accrued in prior quarter.(unaudited) 250,000 250 77,250 - Issue shares to Sector 10 Holdings, Inc. on September 30, 2009 @$15 per share to stock transfer to Moody Capital, LLC (unaudited) 20,834 21 3,104 - Issue shares to Sector 10 Holdings, Inc. on November 6, 2009 @ $.11 per share regarding reimbursement of shares provided on behalf of Sector 10 Inc.(unaudited) 1,544,000 1,544 (1,544 ) - Issue shares on November 10, 2009 based on conversion of $1,144,000 of distribution fee in accordance with provisions under Distribution Agreement between Sector 10 Holdings, Inc. and Sector 10, Inc. Based on agreement, the shares are convertible into shares based on a value computed on November 10, 2009 at $.10067 per share.Shares issued to Mariennie & Associates and assignees on November 10, 2009 as assigned by Sector 10 Holdings, Inc. under an assignment and consulting agreement dated November 10, 2009. (unaudited) 11,363,636 11,364 1,132,636 - Issue shares on November 10, 2009 to Sector 10 Holdings regarding reimbursement of shares provided on behalf of Sector 10 Inc under the assignment contract with Mariennie & Associates.Shares valued at $.10067 under the conversion computation in the distribution agreement. (unaudited) 13,250,000 13,250 (13,250 ) - Issue shares to Sector 10 Holdings for agreement to provide financing under assignment transaction.Shares are valued under the conversion provision at $.10067 as of November 10, 2009.(unaudited) 1,325,000 1,325 131,675 - 8 Sector 10, Inc. (A DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY (DEFICIT) Deficit Accumulated Additional During the Common Stock Paid-In Development Shares Amount Capital Stage Issue shares authorized on December 3, 2009 @$.055 per share to John McCloskey for consulting services rendered. (unaudited) 7,700 7 416 - Issue shares authorized on December 3, 2009 @ $.055 per share to Lionel Brown in accordance with agreement for short term funding. (unaudited) 7,500 7 405 - Issue shares authorized on December 3, 2009 @ $.055 per share to Patricia Fielding in accordance with agreement for short term funding. (unaudited) 20,000 20 1,080 - Issue shares on December 9, 2009 @$.15 per share to John Gargett per employment contract due at September 1, 2009. (unaudited) 50,000 50 7,450 - Issue shares on December 9, 2009 @$.10 per share to John Gargett per employment contract due at November 1, 2009. (unaudited) 50,000 50 4,950 - Issue shares on December 9, 2009 @$.12 per share to Patrick Love per employment contract due at September 1, 2009. (unaudited) 10,000 10 1,190 - Issue shares authorized on December 17, 2009 @$.093 per share to Mark Madison in accordance with agreement for short term funding. (unaudited) 10,000 10 920 - Net loss for the period. (unaudited) (1,175,390 ) Balance at December 31, 2009 (unaudited) 39,432,243 $ 39,432 $ 2,887,810 $ (1,835,697 ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 9 Sector 10, Inc. DEVELOPMENT STAGE COMPANY) UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended Inception to December 31, December 31, December 31, 2009 2008 2009 Cash Flows from Operating Activities: Net income (loss) $ (1,175,390 ) $ 15,699 $ (1,835,697 ) Adjustments to reconcile net income (loss) to net cash used in operating activities: Stock for services 478,381 339,834 1,025,089 Depreciation 3,338 3,337 9,048 Gain on debt restructuring - (517,200 ) (517,200 ) Changes in assets and liabilities (Increase) decrease in accounts receivable 2,000 (3,000 ) - (Increase) in inventory - - (18,409 ) (Increase) decrease in deposits 10,000 (25,000 ) - Increase in accounts payable and accrued liabilities 608,413 129,466 1,089,179 Increase (decrease) in deferred revenue (18,500 ) - - Net cash used in operating activities (91,758 ) (56,864 ) (247,990 ) Cash Flows from Investing Activities: Fixed asset purchases - - (22,250 ) Network acquisition / development costs - (97,995 ) (147,995 ) Net cash used in investing activities - (97,995 ) (170,245 ) Cash Flows from Financing Activities: Bank overdraft - (692 ) - Proceeds from general financing 93,786 200,000 544,786 Proceeds from Shareholder /Officers 31,516 161,238 914,337 Payments to Shareholder/Officers (64,220 ) (205,612 ) (1,040,134 ) Proceeds from issuance of common stock - - 3,586 Net cash provided by financing activities 61,082 154,934 422,575 Net increase (decrease) in cash and cash equivalents (30,676 ) 75 4,340 Beginning of the period – cash balance 35,016 - - Ending of the period – cash balance $ 4,340 $ 75 $ 4,340 Cash Paid for interest $ 882 $ 11,625 $ 14,445 Cash paid for income taxes $ - $ - $ - The accompanying notes are an integral part of these unaudited consolidated financial statements. 10 SECTOR 10, INC. (A DEVELOPMENT STAGE COMPANY) NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Note 1 - BASIS OF PRESENTATION The accompanying unaudited consolidated condensed financial statements of Sector 10, Inc. (“Sector 10” or the “Company”), have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and required by Rule 10-01 of Regulation S-X. They do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, considered necessary for a fair presentation, have been included in the accompanying unaudited consolidated financial statements. Operating results for the periods presented are not necessarily indicative of the results that may be expected for the full year. Note 2 – INVENTORY The Company uses Dutro Company as an outsourced manufacturing company.The Dutro Company provides the Company with details regarding inventory on hand and related costs.The inventory on hand at March 31, 2009 was $18,409. Sales activity and related purchase orders were minimal for the fiscal year ended March 31, 2009 and no sales activity occurred in the nine month period ended December 31, 2009. All inventory on hand is available for sale.As sales and related production activity increases the Company will with the assistance of the outsourced manufacturer periodically makes judgments and estimates regarding the future utility and carrying value of its inventory.The carrying value of inventory is periodically reviewed and impairments, if any, are recognized when the expected future benefit from the inventory is less than its carrying value.If applicable, the Company will establish inventory reserves for estimated obsolescence or unmarketable inventory which is equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. For the period ended December 31, 2009, the Company has no inventory reserve. Dutro Company was the outside manufacturer of Sector 10 Products under an agreement dated October 1, 2007.The agreement expired on September 30, 2009 and was not renewed.Finished inventory was retrieved from the Dutro Company manufacturing facility and is stored in facilities controlled by the Company.The Company is still seeking the return of various raw materials, supplies, molds, detail plans and specifications and other items from Dutro Company. The Company is soliciting quotes from potential new manufacturers.There are interim sources that are immediately available for production until a new manufacturer is identified. Note 3 – NETWORK ACQUISITION/DEVELOPMENT COSTS On May 19, 2008 Sector 10, Inc. (“Sector 10” or “Company”) entered into an agreement with its major shareholder Sector 10 Holdings, Inc. (“Holdings”).Holdings currently owns over 50% of the outstanding shares of Sector 10, Inc.Holdings had developed a Server Network to maintain and administer products and services that had been developed within specifications to manage the SRU and MRU safety products. The network has fully integrated capabilities for distribution services including the worldwide transmission of video and audio broadcasts, with content management services that archive data under a redundant system with various server clusters across the nation to service Sector10’s National and world-wide requirements.In addition to providing for the normal Sector 10 products such as the SRU and SRU- Media, the Network also has the capability to provide other services. The development costs include the licensed rights to proprietary software including the PLX-3D software which is used for the monitoring and tracking services provided with the SRU/MRU. 11 The network was transferred from Holdings to the Company at a cost of $1,000,000 which reflects the prior development costs incurred by Holdings prior to the transfer.As part of the agreement, the Company agreed to pay for development costs that were due in the month of transfer.This expense amounted to $97,995 in May 2008. An additional $50,000 was accrued for development expenses incurred prior to the year ended March 31, 2009.The transfer was reflected as Network acquisition /development costs and the Company issued 1,250,000 common shares that were valued at $.80 per share for total value of $1,000,000.The shares and related conversion price were adjusted to reflect the subsequent reverse stock split. The Network is treated as a Long Lived Asset which is reviewed regularly for impairment.In its review for impairment, the Company prepares estimates of future cash flows to assist in the determination of the asset’s recoverability.If there is an issue regarding recoverability, an independent valuation will be obtained to determine any required adjustment for impairmentThe estimates used in determining for recoverability are updated by the Company on a regular basis to provide guidance forManagement’s quarterly and annual reporting.Based on the estimates prepared for the fiscal year end March 31, 2009, Management has determined that the Network Asset is recoverable and not subject to an adjustment for impairment. The Network is not in service as of the period ended December 31, 2009.It is expected to be placed in service in the fiscal year ended March 31, 2010.Once, placed in service, the asset will be depreciated over its estimated useful life which is currently estimated to be 7 to 10 years.The Company has not completed its review of the final depreciable life for the Network asset. The Company has determined that the performance of the administrator has been inadequate and the administration agreement was cancelled.The performance issues have resulted in various disagreements with the administrator.As part of the termination, the Company has requested the return of all servers and related software and other equipment for deployment in other secure facilities with a new administrator. The administrator has not provided the return of the equipment at this stage.In addition, the administrator is seeking payment of fees and has filed a claim for $58,732 of fees due. Although the fees at issue are attributable to services for the Company, the claim was not filed against the Company. The Company disagrees with the total fees but has recorded the full amount in the financial statements.The Company has disputed this claim and considering legal options to provide the transfer of the equipment to another administrator. The disputed fees include charges for consulting fees that are being challenged since the network is not in service.Removing the consulting fees included in the $58,732 and the consulting fees paid with the acquisition of the equipment, the Company has a credit balance of $4,000. The dispute is expected to be resolved before any significant sales activity begins.If needed, the Company will purchase additional servers as required to perform any required administration for new business in the next fiscal year.Any additional expenses needed to cover the IT administration during this dispute will be included as potential damages in any future legal considerations. Note 4 – Deferred Expense Distribution Fee On September 1, 2007, Sector 10 USA, Inc. entered into a Distribution Agreement with Sector 10 Holdings, Inc.This agreement was assumed by Sector 10, Inc. as a result of the merger with SKRM Interactive.Under the terms of the agreement, Sector 10, Inc. has exclusive rights to manufacture, sell and distribute Sector 10 products within the assigned Territories under the agreement. The fee for the acquisition of the distribution rights was established under the agreement.No liability for this fee is incurred in any respective market until a minimum of $100,000 in sales are generated in the respective authorized distribution market.Each of the initial markets identified in the agreement require a distribution rights fee of $250,000 to $500,000 per market (depending on market size) with a maximum cumulative fee of $5 Million.The fee may not exceed 20% of the cumulative sales in the market.Therefore, the fee may be paid over a period of time as sales are initiated in a new market. 12 Due to the lack of significant sales activity, there have been two changes adopted in the Distribution Agreement as it relates to the payment of the $5 million fee.First, the fee payment has been adjusted to be computed at 20% of sales regardless of the specific Metropolitan Territory.The payment computation is not initiated until there have been at least $100,000 of aggregate sales.The amended agreement also provides a conversion option for all or a portion of the unpaid fees. The conversion is subject to various limitations in order to prevent the conversion of more than 50% of the future distribution fee in any calendar quarter. Under a conversion election, it is likely that shares will be issued in return for the entire future distribution fee (up to $5 million) regardless of whether the fee was earned based on sales generated by the Company.Prior to sufficient revenue generation, any distribution fee paid by way of a common stock conversion will be recorded as a deferred expense.The deferred expense associated with the distribution fee shall be recognized as an expense when sufficient revenues are generated by the Company to warrant such recognition in accordance with the provisions set forth in the Distribution Agreement. Sector 10 Holdings, Inc. has elected to convert $1,144,000 of the fee under the conversion option.The conversion was effected on November 10, 2009.Total stock of 11,363,636 was issued as a result of this conversion.The conversion price was computed at $.10067 per share which was based on the 10 day average immediately before the conversion was effected. Based on the conversion, the Company offset $1,144,000 of the $5 million total distribution fee due under the Distribution Agreement.Since the Company has not generated a minimum of $100,000 in sales, the Company has treated the $1,144,000 amount paid by way of the conversion as a deferred expense.This deferred expense attributed to the distribution fee will be recognized as revenues are generated by the Company.Sufficient revenues are expected to be generated in the fiscal year ended March 31, 2011.Distribution fees included as deferred expense totaled $1,144,000 as of the period ended December 31, Financing Fee Financing fees are paid in transactions for assistance in obtaining financing or other capital needed to fund the Company operations. Based on the current economic situation and the fact that the Company has not generated any significant revenues to date, the raising of needed capital has proven very difficult.The Company has reached an agreement with its majority shareholder Sector 10 Holdings, Inc (“Holdings”) to provide assistance in raising capital.The efforts will involve the Holdings management, shareholders and other contacts. Holdings has been willing to leverage its assets in an effort to raise capital and to negotiate arrangements with various equity investors.On November 6, 2009, the Company authorized an anti-dilution provision to provide assurances that Holdings shall retain its equity ownership for any stock issued to other parties during the period of the agreement.In addition, the Company provided anti-dilution provision retroactively for any transaction that Holdings provided shares on behalf of the Company on or before November 1, 2009.For any shares issued under this provision, the Company shall break out the amount of reimbursed shares and dilution shares.The reimbursed shares shall equal to the amount of shares provided to an outside party for the benefit of the Company. This shall be intended to assist in financing for the Company.The dilution portion shall include the shares in excess of any reimbursed amount.The value of the dilution portion of the shares will be treated as financing fees.In addition, the agreement provides a fee to be paid to Holdings for shares issued as reimbursement for a transaction that may result in funding for the Company.Any shares issued under this provision shall be treated as financing fees.Financing fees (if any) shallbe recorded as deferred expense until the applicable financing transaction has closed. The Company issued 1,554,000 shares to Holdings for benefits attributed to prior transactions where shares have previously been reimbursed but dilution occurred.The 1,554,000 was required to eliminate the dilution impact of the prior transactions.The shares were issued on November 6, 2009 and valued at .11 per share.The $170,000 full value of the shares was treated as a financing fee.No portion of this fee is deferred since the transactions have closed. 13 Holdings has elected to convert $1,144,000 of the Distribution Fee to additional common shares of the Company to be used for the benefit of funding the
